Citation Nr: 0109758	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  96-48 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating exceeding zero percent 
for hemorrhoids.

2.  Entitlement to an initial rating exceeding zero percent 
for chronic blood loss anemia.

3.  Entitlement to an initial rating exceeding 10 percent for 
L5-S1 discogenic disease.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to October 
1971, and from January 1972 to October 1993.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for 
hemorrhoids, chronic blood loss anemia, and L5-S1 discogenic 
disease, and assigned initial ratings of zero percent for the 
three disabilities.

The above matters, together with the issue of entitlement to 
service connection for diverticulosis, were remanded by the 
RO in February 1998, for additional development.  The 
requested development was accomplished, and the RO thereafter 
granted service connection for diverticulosis, as well as an 
initial rating of 10 percent for the service-connected 
lumbosacral spine disability, in a December 1999 rating 
decision.  The issue of entitlement to service connection for 
diverticulosis is therefore no longer on appeal.

The Board notes that the three issues on appeal have been 
developed by the RO as regular increased rating issues, but 
the Board has hereby re-characterized them as noted (i.e., as 
claims for initial ratings exceeding those currently in 
effect), pursuant to the holding by the United States Court 
of Appeals for Veterans Claims (the Court) in the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), to the effect 
that, in cases such as this, VA needs to recognize that the 
claimant is appealing an initial rating and is accordingly 
entitled to the RO's consideration of the potential 
assignment of staged ratings for different periods of time.  
A remand of this case to have the RO correct this deficiency 
is unnecessary because, as discussed in the body of this 
decision, the evidence in the record does not warrant ratings 
exceeding those currently in effect for the service-connected 
hemorrhoids and blood loss anemia, and the 20 percent initial 
rating that is being granted in this decision for the 
discogenic disease will be made effective back to the date 
when the veteran filed his original claim for service 
connection for a lower back disability (i.e., November 1, 
1993).  Thus, further development pursuant to Fenderson is 
unnecessary, as the veteran has not been prejudiced.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's hemorrhoids have been shown to be in 
remission, and there is no evidence in the file showing that 
they are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, nor 
productive of persistent bleeding and secondary anemia, or 
fissures. 

3.  The veteran's anemia has been essentially noted to be a 
part of his service-connected hemorrhoids, and this 
disability, together with the service-connected hemorrhoids, 
have been described as essentially inactive, or in remission, 
in a physically active individual who has no limitations in 
walking other than those produced by his service-connected 
lumbosacral spine disability, and no evidence of anemia-
related symptoms such as weakness, easy fatigability, 
headaches, lightheadedness, shortness of breath, dyspnea, 
cardiomegaly, tachycardia, or congestive heart failure.

4.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the symptomatology associated with the 
service-connected L5-S1 discogenic disease represents a 
moderate intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  An initial rating exceeding zero percent for hemorrhoids 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Part 4, Diagnostic Code 7336 
(2000).

2.  An initial rating exceeding zero percent for chronic 
blood loss anemia is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.117, Part 4, 
Diagnostic Code 7700 (2000).

3.  A 20 percent initial rating for L5-S1 discogenic disease 
is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Part 4, 
Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's duty to assist claimants in the 
development of their claims for VA benefits, in the form of 
making reasonable efforts to assist them in obtaining 
evidence necessary to substantiate their claims for VA 
benefits.  This includes assistance in obtaining a claimant's 
service and VA medical records, records held by any Federal 
department or agency, if adequately identified by the 
claimant, and any other relevant records identified by the 
claimant.  VA's duty to assist a claimant in developing his 
or her claim for VA benefits also requires, in the case of 
claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability, as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45.

The Court has emphasized the importance of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 in cases in which higher ratings 
for service-connected disabilities of the musculoskeletal 
system are sought by a claimant, by holding that Diagnostic 
Code 5201 of the Schedule (which addresses limitation of the 
motion of the arm) does not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14 (which prohibits the evaluation of the 
same disability under various diagnoses) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In DeLuca, the 
Court also emphasized, in determining the rating warranted 
for a service-connected musculoskeletal disability, the need 
to consider whether the joint exhibits additional 
symptomatology such as weakened movement, excess 
fatigability, or incoordination, measured in degrees of 
range-of-motion loss, as required by 38 C.F.R. § 4.45.  
DeLuca, at 207.

At the outset, the Board notes that, while the veteran has 
not yet been advised of the provisions of the newly-enacted 
VCAA, the record shows that VA has in fact made all 
reasonable attempts to develop the record to its fullest and 
that these efforts have included scheduling the veteran for 
several VA medical examinations and studies, to include the 
more recent ones conducted in September 1998, which were 
deemed necessary to clarify the severity of the service-
connected medical conditions in this case.  Thus, the Board 
initially finds that all evidence necessary for an equitable 
disposition of the matters on appeal has been obtained and 
developed by the agency of original jurisdiction.

First Issue
Entitlement to a an initial rating exceeding zero percent for 
hemorrhoids:

The veteran contends that he is entitled to an initial 
compensable rating for his service-connected hemorrhoids.

According to the Schedule, service-connected internal and/or 
external hemorrhoids are to be rated as follows:  as 
noncompensable, when the hemorrhoids are mild or moderate; as 
10 percent disabling, when the hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; and as 20 percent disabling, 
when the hemorrhoids are productive of persistent bleeding 
and secondary anemia, or fissures.  38 C.F.R. § 4.114, Part 
4, Diagnostic Code 7336.

According to a December 1993 VA medical examination report, 
the veteran had a long history of bleeding hemorrhoids, and 
at one point had had a thrombus removed from a thrombosed 
hemorrhoid.  He claimed that he had hard stools, as well as 
blood in the stools, and on the paper, that he had been found 
to be anemic, thought to be related to the bleeding 
hemorrhoids, and that he had been treated with iron.  
However, the medical examination of his digestive system, 
including palpation for internal and/or external hemorrhoids 
and fissures, was normal, and the diagnosis was listed as 
follows:

History of external hemorrhoids with 
bleeding.  On this examination there is 
only an old external hemorrhoidal tag and 
the stool is negative for occult blood.  
...

On VA re-examination in September 1998, pursuant to the 
Board's remand, the veteran again indicated that he had a 
history of hemorrhoids, including an acute hemorrhoid that 
was lanced twice.  He also stated that a sigmoidoscopy 
performed in 1993 had revealed that the hemorrhoids were 
stable, but that the hemorrhoids nowadays continued to be 
watched, although he had not had a recent hemorrhoid problem 
that he was aware of.  The examiner noted that a recent 
rectal examination had been normal, and that the veteran's 
primary care physician had recently examined the veteran's 
rectum and that the hemorrhoids were "not active."  
Therefore, an examination for hemorrhoids "was not 
repeated."  The diagnosis was listed as chronic hemorrhoids 
as described, presently in remission.

As discussed above, the veteran's hemorrhoids have been shown 
to be in remission, and there is no evidence in the file 
showing that they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
nor productive of persistent bleeding and secondary anemia, 
or fissures.  In view of this finding, the Board concludes 
that an initial rating exceeding zero percent for the 
service-connected hemorrhoids is not warranted.

Second Issue
Entitlement to an initial rating exceeding zero percent for
 chronic blood loss anemia:

The veteran contends that he is entitled to an initial 
compensable rating for his service-connected chronic blood 
loss anemia.

According to the Schedule, hypochromic-microcytic and 
megaloblastic, such as iron-deficiency and pernicious, anemia 
is to be rated as follows:  noncompensable, with hemoglobin 
levels of 10gm/100ml or less, asymptomatic; 10 percent 
disabling, with hemoglobin levels of 10gm/100ml or less, and 
findings such as weakness, easy fatigability or headaches; 30 
percent disabling, with hemoglobin levels of 8gm/100ml or 
less, and findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath; 70 
percent disabling, with hemoglobin levels of 7gm/100ml or 
less, and findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months); and 100 
percent, with hemoglobin levels of 5gm/100ml or less, and 
findings such as high output congestive heart failure or 
dyspnea at rest.  38 C.F.R. § 4.117, Part 4, Diagnostic Code 
7700.

Prior to engaging in a discussion of the pertinent evidence 
in this matter, the Board must note that, in the February 
1998 remand, it was asked from the RO to request from the 
examiner an opinion as to whether the veteran's anemia should 
be considered a separate medical condition, or a condition 
secondary to bleeding from the service-connected hemorrhoids.  
Only if the examiner indicated that it was a separate medical 
entity was he or she to be requested to include in his or her 
report such information as laboratory results for hemoglobin 
and whether the veteran was experiencing any symptoms from 
the anemia such as weakness or fatigability.  (See, page 17 
of the Board's February 1998 remand.)  The rationale behind 
said instructions was that, if a condition is considered part 
of an already service-connected disability, a separate rating 
cannot be assigned for that condition, since in doing so, VA 
would be engaging in the prohibited practice of pyramiding 
(i.e., the evaluation of the same disability under various 
diagnoses).  Pyramiding is specifically prohibited by 
regulation.  See 38 C.F.R. § 4.14.

The response that was received from the VA physician who 
examined the veteran in September 1998, to be discussed 
hereinafter, was essentially to the effect that the anemia is 
indeed considered secondary to the service-connected 
hemorrhoids, and that the entire medical condition is 
currently inactive.  Therefore, the absence from the record 
of hemoglobin level laboratory reports is not considered a 
deficiency in this particular case that would warrant another 
remand.

As discussed earlier, the December 1993 VA medical 
examination report reveals a history of bleeding hemorrhoids, 
essentially manifested by blood on the stool and on paper, as 
well as a history of anemia, "thought to be related to the 
bleeding hemorrhoids," for which the veteran had been 
treated with iron.  This report also contains the following 
diagnosis:

He is anemic (low hematocrit) with normal 
MCV [mean corpuscular volume,] which 
makes it unlikely [that] this is due to 
iron loss.

Also as discussed earlier in this decision, the veteran was 
re-examined by VA in September 1998, and at that time his 
history of blood in the stool was restated.  In particular, 
the veteran recounted episodes in 1988 and 1993, and said 
that he had chronic anemia, which the examiner noted was 
"felt to be from hemorrhoids."  The veteran further stated 
that his blood was checked intermittently due to his 
condition, and that he took iron for the same reason.  
Currently, he only reported occasional drops of blood in his 
stool and, as indicated earlier, denied any recent hemorrhoid 
problem that he was aware of.  The examiner noted that the 
veteran's anemia was "as indicated and felt to be from his 
chronic hemorrhoids," and that "no other abnormalities 
ha[d] been found."  Chronic blood loss anemia, probably from 
hemorrhoids, was diagnosed, and the examiner further noted 
that the veteran was active physically and did not have any 
limitations in walking, other than with movements of his 
lower spine, and that his MET level was "at a 7."

As discussed above, the veteran's anemia has been essentially 
noted to be a part of his service-connected hemorrhoids, a 
fact that, in and of itself should prevent VA from assigning 
a separate rating for the service-connected anemia, pursuant 
to the above discussed anti-pyramiding VA provisions of 
38 C.F.R. § 4.14.  And even assuming that this were a 
separate disability that could be rated separately without 
violating VA's anti-pyramiding provision, VA would still be 
precluded from assigning a compensable rating in this case 
because this disability, together with the service-connected 
hemorrhoids, has been described as essentially inactive, or 
in remission, in a physically active individual who has no 
limitations in walking other than those produced by his 
service-connected lumbosacral spine disability, and no 
evidence of anemia-related symptoms such as weakness, easy 
fatigability, headaches, lightheadedness, shortness of 
breath, dyspnea, cardiomegaly, tachycardia, or congestive 
heart failure.

In view of the above finding, the Board concludes that an 
initial rating exceeding zero percent for the service-
connected blood loss anemia is not warranted.

Third Issue
Entitlement to an initial rating exceeding 10 percent for L5-
S1 discogenic disease:

The veteran contends that he is entitled to an initial rating 
exceeding 10 percent for his service-connected L5-S1 
discogenic disease.

The current rating of 10 percent currently in effect for this 
disability is assigned under the provisions of Diagnostic 
Code 5293 of the Schedule, which provides for such a rating 
when there is a mild intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5293.  A similar rating is 
also warranted for 
slight limitation of the motion of the lumbar spine 
(Diagnostic Code 5292), and 
lumbosacral strain productive of characteristic pain on 
motion (Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5295.

A 20 percent schedular rating is warranted when there is 
moderate limitation of the motion of the lumbosacral spine 
(Diagnostic Code 5292); moderate intervertebral disc 
syndrome, with recurring attacks (Diagnostic Code 5293); or 
lumbosacral strain, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position (Diagnostic Code 5295).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5292, 5293, 5295.  Also, X-Ray 
evidence of degenerative arthritis would warrant a 20 percent 
rating if there were also evidence of the involvement of two 
or more major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations, and no limitation of 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003.

A 40 percent schedular rating is warranted when there is 
severe limitation of the motion of the lumbar spine 
(Diagnostic Code 5292); severe intervertebral disc syndrome, 
with recurring attacks and only intermittent relief 
(Diagnostic Code 5293); or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion (Diagnostic Code 5295).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5292, 5293, 5295.

A pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief, would warrant a 60 percent rating.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5293.  Additionally, 
ankylosis of the lumbosacral spine would warrant ratings 
ranging between 40 and 100 percent, depending on the severity 
(i.e., degree and type) of the ankylosis.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic codes 5286, 5289.

According to the December 1993 VA medical examination report, 
the veteran stated that he injured his lower back during 
service in 1988, at which time a CT scan of the lumbar spine 
had revealed bulging intervertebral lumbar disks.  Since that 
inservice injury, the veteran had suffered from lower back 
pain and soreness, for which he currently took Naprosyn.  On 
examination, the veteran stood erect, but had some slight 
scoliosis, with concavity to the left.  He could stand and 
flex so that he came within approximately six inches from the 
floor.  Hyperextension and flexion of the spine caused some 
pain in the mid lumbar area, but torsion and lateral flexion 
were performed without pain.  When lying supine on the table, 
straight leg raising was accomplished to 80 degrees, with 
each leg.  At that point, the veteran complained of pain in 
the lumbar area, but the examiner's impression was that the 
veteran was hyper-reacting.  A history of bulging 
intervertebral disks of the lumbar spine was diagnosed, with 
evidence of pain on various maneuvers of the lumbar spine, 
which the examiner opined appeared minimal, with no apparent 
handicapping effect.

A September 1998 VA spine examination report confirms that 
the veteran's service medical records reveal CT scan results 
of bulging of the L5-S1 intervertebral discs, with protrusion 
and mild degenerative spondylosis.  The veteran complained of 
chronic low back pain, and said that activities such as 
bending or lifting would exacerbate the condition, that a 
misstep, such as when stepping off a curb, would cause 
significant back pain, and that he was unable to jog because 
of the back pain.  He described the pain as radiating out of 
the back into the buttocks, and said that on one occasion the 
pain had radiated as far down as the right posterior thigh 
region.  No bowel or bladder incontinence was noted.

The above report also reveals that, on examination, the 
veteran moved about the room with an unremarkable gait 
pattern, and was able to stand erect.  There was no evidence 
of spasm or tenderness of the back.  Ranges of motion were 
reported as follows:  90 degrees of flexion, with 95 degrees 
representing normal flexion; 20 degrees of extension, with 35 
degrees representing normal extension; 30 degrees of lateral 
bending, bilaterally, with 40 degrees representing normal 
lateral bending; and 40 degrees of lateral rotation, 
bilaterally, with 35 degrees representing normal lateral 
rotation.  There was increased pain on extremes of flexion, 
extension, and lateral bending, as well as discomfort on 
extremes of right and left lateral rotation.  Sitting 
straight leg raising examination was positive, bilaterally, 
greater on the right than the left.  The veteran was able to 
heel and toe walk, and was able to squat and arise again.  He 
had normal ("5/5") strength in the lower extremities, and 
reflexes were "1+" at the knees and ankles.  Sensation 
testing was intact in both lower extremities.  The impression 
was listed as chronic lumbar syndrome, with L5-S1 disc 
disease, and the examiner further stated that X-Rays revealed 
disc space narrowing, reactive osteophytes formation, and end 
plate sclerosis at the lumbosacral junction, with normal 
vertebral body heights, and an impression of disc disease at 
the lumbosacral junction.  He also offered the following 
DeLuca opinion:

As far as the DeLuca provisions, no 
evidence of weakness is noted but he has 
increased pain as noted in the 
examination report on range of motion 
testing.  Certainly pain could further 
limit functional ability during flare ups 
or with increased use although it is not 
feasible to attempt to express this in 
terms of additional limitation of motion 
as this cannot be determined with any 
degree of medical certainty.

As discussed above, the veteran is able to stand erect, he 
has an unremarkable gait pattern, and is able to heel and toe 
walk, and squat and arise again.  He has normal strength and 
intact sensation in his lower extremities, no evidence of 
spasm, weakness, or tenderness in his back, and more than 
full lateral rotation of his spine.  However, he lacks five 
degrees of flexion and 10 degrees of lateral bending, which 
could very well be considered slight limitation of motion, 
and 15 degrees of extension, which could be considered 
moderate limitation of motion.  Additionally, there is 
radiographic evidence of disc disease at the lumbosacral 
junction, as well as objective evidence of pain on most 
movements of the lumbosacral spine, and an opinion to the 
effect that the pain could certainly further limit the 
functional ability during flare ups or with increased use.

Based on a compassionate, liberal review of the medical 
evidence in the file, and resolving any reasonable doubt in 
favor of the veteran, the Board consequently finds that the 
veteran's lower back symptomatology represents a moderate 
intervertebral disc syndrome.  Thus, in view of this finding, 
the Board concludes that an initial rating of 20 percent for 
the service-connected L5-S1 discogenic disease is warranted.

Final consideration applicable to all claims hereby on 
appeal:

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matters to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the potential 
assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1).  This regulation provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that, while the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Having reviewed the evidentiary record with these mandates in 
mind, the Board is of the opinion that a referral for extra-
schedular consideration is not warranted in the present case, 
due to the lack of a reasonable basis for further action on 
this question.  


ORDER

1.  An initial rating exceeding zero percent for hemorrhoids 
is denied.

2.  An initial rating exceeding zero percent for chronic 
blood loss anemia is denied.

3.  A 20 percent initial rating for L5-S1 discogenic disease 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits .



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

